Citation Nr: 0629531	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in  Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes cavus.

3.  Entitlement to a rating in excess of 20 percent for joint 
pain from an undiagnosed illness.
 
4.  Entitlement to service connection for a lower back 
condition.
 
5.  Entitlement to service connection for left hip pain.

6.  Entitlement to service connection for right hip pain.

7.  Entitlement to service connection for left knee pain.

8.  Entitlement to service connection for right knee pain.

9.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
March 1989 and from January 1991 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2002, May 2003, and April 2004 rating decisions.

The issue of a major depressive disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's foot disability is not productive of 
pronounced flatfoot, marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with no 
improvement by orthopedic shoes or appliances; nor is it 
productive of marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  

2.   The veteran's multiple joint pains due to an undiagnosed 
illness do not cause any limitation of motion in the joints. 

3.  The medical evidence fails to show evidence of a current 
lower back disability.

4.  The medical evidence fails to show evidence of a left hip 
disability. 

5.  The medical evidence fails to show evidence of a right 
hip disability. 

6.  The medical evidence fails to show evidence of a left 
knee disability.

7.  The medical evidence fails to show evidence of a right 
knee disability.

8.  High cholesterol is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for pes 
cavus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 
5276, 5278 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for multiple joint pains due to an undiagnosed illness have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 8850-5003 (2005).

3.  The criteria for service connection for a lower back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2005).

4.  The criteria for service connection for left hip pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2005).

5.  The criteria for service connection for right hip pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2005).

6.  The criteria for service connection for left knee pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2005).

7.  The criteria for service connection for right knee pain 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2005).

8.  A disability, manifested by high cholesterol, was not 
incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Pes Cavus

The veteran's is currently rated as 30 percent disabled for 
pes cavus under 38 C.F.R. § 4.71a, DC 5276.  Under this code, 
a 30 percent rating is assigned for severe bilateral pes 
cavus with objective evidence of marked deformity (pronation,   
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  
A 50 percent rating is assigned for pronounced bilateral pes 
cavus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes or appliances.

Alternatively, a 50 percent rating could be assigned for pes 
cavus under 38 C.F.R. § 4.71a, DC 5278, if the medical 
evidence shows marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity bilaterally.

At a VA examination in October 1997, the examiner indicated 
that the veteran had callus formation over the metatarsal 
joint at the front pad of the foot, as well as hammertoes on 
all toes except the great toe bilaterally; and the veteran 
was diagnosed with pes cavus with hammertoes and calluses 
bilaterally.  She had foot surgery to correct hammertoes on 
her left foot in December 1997; and in June 2000, a postural 
stability indicator showed that the veteran had 11mm of drop 
on the right foot and 9mm on the left.  The test indicated 
that a 2mm difference, such as in this case, presented a low 
risk.

At a VA examination in November 2002, the examiner found that 
the veteran was in no acute distress; she had a normal gait 
and posture; her hips were symmetrical; she had mild 
hammertoes on the second and third toes bilaterally; her feet 
were flattened across the arches bilaterally; and she had 
hallux valgus from 0-25 degrees on the right and from 0-20 
degrees on the left.  Orthotics were worn bilaterally, and 
there was no irregular wear on the veteran's shoes.  X-rays 
of the veteran's right foot showed no abnormalities with the 
exception of residuals from the foot surgery, and X-rays of 
the left foot showed no abnormalities except for a mild 
hallux valgus deformity of the great toe.

In February 2004, the veteran was examined by a private 
doctor.  The doctor indicated that while the veteran could 
not heel and toe walk, but her gait and station were not 
impaired either entering or leaving the examination room and 
the veteran had full strength in both lower extremities. 

A current medical evaluation of the veteran is not possible, 
as the veteran has declined to attend any medical 
appointments in keeping with her practice of Christian 
Science.

Treatment records have also failed to show any evidence that 
would support a rating in excess of the 30 percent which is 
already assigned.  In July 1999, it was noted that the 
veteran had fully recovered from her right foot injury and 
could return to full time activities.  In July 2000, the 
veteran indicated that her foot was feeling much better and 
at another appointment she noted that she could feel the 
correction in her feet occurring as a result of the 
orthotics.  In August 2000, the veteran indicated that she 
was feeling better overall.  In November 2002, the veteran 
was noted to have mild pes planus with her stance.  In 
January 2003, the veteran was noted to have no swelling or 
tenderness in either metatarsophalangeal joints.  Thus, while 
the veteran has received periodic treatment of her feet 
during the pendency of her claim, the treatment records fail 
to show any evidence of marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, or a marked varus deformity bilaterally.

The medical evidence of record, including treatment records 
and examination reports, fails to show that the veteran's pes 
cavus is of such severity so as to warrant a 50 percent 
rating.  X-rays showed no abnormalities, other than mild 
hallux valgus deformity, and the veteran did not have 
hammertoes on all the toes.  Additionally, the VA examination 
showed the veteran's pes planus was described as mild.  
Therefore, a rating in excess of 30 percent for her foot 
disability is not warranted, and her claim is therefore 
denied.

Joint pain from an undiagnosed illness

The veteran is currently rated at 20 percent for joint pain 
from an undiagnosed illness under 38 C.F.R. § 4.71a DC 8850-
5003.

Arthritis due to trauma, substantiated by x-ray, is evaluated 
under the rating criteria for degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5003.  DC 5003 provides that degenerative 
arthritis established by x-ray is rated on the basis of 
limitation of motion under the appropriate DCs for the joint 
involved.  Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable for each major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
is evaluated at 20 percent.  X- ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups is 
evaluated at 10 percent. 38 C.F.R. § 4.71a, DC 5003.  The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id., Note (1).

At a VA examination in January 2003, the examiner found that 
the veteran had no swelling or overt tenderness in any of the 
MCP, PIP, or DIP joints.  The examiner found no signs of 
inflammatory arthritis or rheumatoid arthritis.  While the 
examiner acknowledged the veteran's complaints of recurrent, 
intermittent arthralgias for the past ten years, he found no 
signs of any joint damage.  Additionally, the examiner found 
that the veteran had full range of motion in her shoulders, 
elbows, wrist, hips, and knees. 

VA treatment records also fail to show any limitation of 
motion as a result of the veteran's complaints of joint pain.  
For example, treatment records from May 1997 note subjective 
complaints of joint pains in the knees and hips, but the 
doctor found the range of motion to be normal in the 
aforementioned joints.  While a number of joints may be 
affected by the pain from the undiagnosed illness, without 
evidence of limitation of motion, the criteria for a rating 
in excess of 20 percent are not met.  38 C.F.R. § 4.71, DCs 
8850-5003.  Therefore, the veteran's claim of entitlement to 
a rating in excess of 20 percent for joint pain due to an 
undiagnosed illness is denied.


II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Back Pain

The veteran asserted (in September 2000) that over the 
previous couple of years she had developed disc degeneration, 
schmorl's nodes, and sacroiliac joint pain due to her foot 
condition.  She stated that she currently had pain, 
stiffness, and limitation of motion in all of the 
aforementioned areas which was not relieved by medications 
such as Motrin.  In a separate letter the veteran indicated 
that not long after her foot surgeries in December 1997 and 
April 1999 she began having lower back pain and spasms.

Service medical records fail to show any back trauma while in 
service.  On the veteran's separation physical in March 1991, 
her spine was found to be normal, and she denied any history 
of back pain on her medical history survey in March 1991.

In June 2000, the veteran's chiropractor indicated that the 
veteran's sacroiliac joints, knees and hips were very 
stressed due to abnormal biomechanics of her feet.  The 
chiropractor added that the veteran walked too much on the 
insides of her feet. 

Nevertheless, X-rays of the veteran's back in January 2003 
showed normal sacroiliac joints, and a VA doctor indicated 
that the etiology of the veteran's back complaints was 
unknown.  The doctor found no signs of inflammatory arthritis 
and there were no findings to suggest rheumatoid arthritis.  
The doctor indicated that he had no clear explanation for the 
veteran's complaints of recurrent, intermittent arthralgias, 
but they did not appear to have caused any signs of joint 
damage after 10 years of complaints.  

While the veteran has asserted various back disabilities 
which she believes are related to her service-connected foot 
disability, the objective medical evidence, including X-rays, 
has failed to substantiate the presence of a current back 
disability.  While the veteran complains of back pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for a lower back disability is denied.

Hip and Knee pain

The veteran asserted (in September 2000) that over the 
previous couple of years she had developed hip, and knee 
joint pain due to her foot condition.  She stated that she 
currently had pain, stiffness, and limitation of motion in 
the aforementioned areas which was not relieved by 
medications such as Motrin.  The veteran also asserted in a 
June 2004 letter that her joint pain was the result of her 
undiagnosed illness.

Service medical records are void of any reports of hip or 
knee pain during service, and the medical evidence since 
service has failed to show either a hip or knee disability.

At a VA examination in October 1994, the examiner found no 
limitation of motion and no swelling of the knees 
bilaterally.  A second VA examination in October 1997 also 
found no limitation of motion and no impairments of either 
knee.  In October 1998, the veteran demonstrated full range 
of motion of the hips with pain on right external rotation 
only.  There was some pain on palpation of the left, but no 
pain in the right knee.  Treatment records from May 1997 note 
subjective complaints of joint pains in the knees and hips, 
but the doctor found the range of motion to be normal in the 
aforementioned joints.

In June 2000, the veteran's chiropractor indicated that the 
veteran's knees and hips were very stressed due to abnormal 
biomechanics of her feet, indicating that the veteran walked 
too much on the insides of her feet.  The chiropractor 
reaffirmed his opinion that the majority of the veteran's 
pain syndromes are due to abnormal pedal biomechanics as 
evidenced by her pedal evaluation, navicular drop test, and 
other history.  The chiropractor prescribed flexible 
orthotics to correct the problem. 

The veteran underwent an additional VA examination in 
November 2002, at which the examiner noted her subjective 
complaints of pain; however, the physical examination failed 
to provide objective confirmation of the veteran's 
complaints.  The veteran's hips were symmetrical, and 
demonstrated full range of motion.  The veteran also had 
flexion of the knees to 125 degrees.  The examiner indicated 
that the veteran's examination was essentially normal, as 
were X-rays of the hips and knees which failed to show any 
degenerative changes.  The examiner opined that the veteran's 
history was inconsistent with the physical examination 
findings, and the examiner found no relationship between the 
veteran's claimed hip and knee problems and her service 
connected foot disability. 

At an examination in January 2003, the veteran's hips had 
complete flexion and complete internal and external rotation; 
and her knees had full flexion and extension and showed no 
swelling or effusion.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  While the veteran has 
submitted statements from several doctors suggesting that her 
bilateral foot disability has caused hip and knee pain, these 
statements have failed to identify any disability of either 
the hip or knee.  Furthermore, the veteran's claims file is 
void of medical evidence identifying a disability related to 
the veteran's bilateral hip and knee pain the veteran has 
complained about; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claims of entitlement to service connection for 
bilateral hip and knee pain are denied.

Cholesterol

In February 2002, the veteran asserted that the medical 
evidence that suggests that her high cholesterol is due to 
her service connected disabilities.

However, cholesterol is a  symptom, which without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a 'disability' for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  An elevated cholesterol level 
represents a laboratory finding and is not considered to be a 
disability for VA purposes.  Accordingly, the veteran's claim 
of entitlement to service connection for elevated cholesterol 
is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in April 2005.  By this, and by previous letters, the 
statements of the case, and the supplemental statements of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in June 2005 that she had 
no additional evidence to submit.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file), 
and she was offered additional examinations, but she declined 
on religious grounds.  Furthermore, the veteran was offered 
the opportunity to testify at a hearing before the Board, but 
she declined. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the veteran was informed that 
evidence that her service connected disabilities had 
increased in severity was needed, and she has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, she is not prejudiced by the Board's 
adjudication of her claim.  See Dingess, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

A rating in excess of 30 percent for bilateral pes cavus is 
denied.

A rating in excess of 20 percent for joint pain from an 
undiagnosed illness is denied.

Service connection for a lower back condition is denied.

Service connection for left hip pain is denied.

Service connection for right hip pain is denied.

Service connection for left knee pain is denied.

Service connection for right knee pain is denied.

Service connection for high cholesterol is denied.


REMAND

The veteran asserts that as a result of her foot problems and 
chronic fatigue, she has become depressed.  

The veteran was diagnosed with a major depressive disorder in 
February 2004.  However, while her claims file contains 
several discussions by medical doctors (such as by a VA 
examiner in September 1997) as to the relationship between 
depression and physical disabilities, the veteran's claims 
file is void of an opinion of record from a medical doctor as 
to whether it is as likely as not that her major depressive 
disorder was caused by her service connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran's claims file to a VA 
psychiatrist and ask for him/her to 
provide an opinion, based on a review of 
the claims file, as to whether the veteran 
has a current psychological disability, 
and, if so, whether it is as likely as not 
(a 50 percent probability or greater) that 
it was caused or is aggravated by any of 
the veteran's service-connected 
disabilities.  Any opinion rendered should 
be supported by a complete rationale. 

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


